ICJ_116_ArmedActivities_COD_UGA_2020-10-12_ORD_01_NA_00_FR.txt.                                  INTERNATIONAL COURT OF JUSTICE


                                  REPORTS OF JUDGMENTS,
                               ADVISORY OPINIONS AND ORDERS


                                ARMED ACTIVITIES
                         ON THE TERRITORY OF THE CONGO
                        (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                  ORDER OF 12 OCTOBER 2020




                                        2020
                                 COUR INTERNATIONALE DE JUSTICE


                                    RECUEIL DES ARRÊTS,
                             AVIS CONSULTATIFS ET ORDONNANCES


                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                       (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                               ORDONNANCE DU 12 OCTOBRE 2020




2 CIJ1194_Ord.indb 1                                                   13/08/21 12:35

                                             Official citation :
                              Armed Activities on the Territory of the Congo
                             (Democratic Republic of the Congo v. Uganda),
                           Order of 12 October 2020, I.C.J. Reports 2020, p. 295




                                          Mode officiel de citation :
                                Activités armées sur le territoire du Congo
                             (République démocratique du Congo c. Ouganda),
                         ordonnance du 12 octobre 2020, C.I.J. Recueil 2020, p. 295




                                                                              1194
                                                               Sales number
                 ISSN 0074-4441                                No de vente:
                 ISBN 978-92-1-003855-3




2 CIJ1194_Ord.indb 2                                                                  13/08/21 12:35

                                                         12 OCTOBER 2020

                                                              ORDER




                                     ARMED ACTIVITIES
                              ON THE TERRITORY OF THE CONGO
                       (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                    ACTIVITÉS ARMÉES
                               SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                                        12 OCTOBRE 2020

                                                         ORDONNANCE




2 CIJ1194_Ord.indb 3                                                       13/08/21 12:35

                                                                                          295




                              COUR INTERNATIONALE DE JUSTICE
                                               ANNÉE 2020
                                                                                                     2020
                                              12 octobre 2020                                     12 octobre
                                                                                                 Rôle général
                                                                                                    no 116
                               ACTIVITÉS ARMÉES
                          SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                             ORDONNANCE


                Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                            Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                            M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                            Crawford, Gevorgian, Salam, Iwasawa, juges ; M. Daudet,
                            juge ad hoc ; M. Gautier, greffier.


                   La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu les articles 48 et 50 du Statut de la Cour et l’article 67 de son Règle-
                ment,
                   Vu l’arrêt en date du 19 décembre 2005, par lequel la Cour a dit, d’une
                part, que la République de l’Ouganda (dénommée ci‑après « l’Ouganda »)
                avait l’obligation de réparer le préjudice causé à la République démocra-
                tique du Congo (dénommée ci‑après « la RDC ») du fait de la violation
                par l’Ouganda du principe du non‑recours à la force dans les relations
                internationales et du principe de non‑intervention, d’obligations lui
                incombant en vertu du droit international relatif aux droits de l’homme et
                du droit international humanitaire, ainsi que d’autres obligations lui
                incombant en vertu du droit international, et, d’autre part, que la RDC
                avait l’obligation de réparer le préjudice causé à l’Ouganda du fait de la
                violation par la RDC d’obligations lui incombant en vertu de la conven-
                tion de Vienne de 1961 sur les relations diplomatiques,

                                                                                            4




2 CIJ1194_Ord.indb 195                                                                                 13/08/21 12:36

                                activités armées (ordonnance 12 X 20)                     296

                   Vu la décision de la Cour, énoncée dans ledit arrêt, de régler, au cas où
                les Parties ne pourraient se mettre d’accord à ce sujet, la question de la
                réparation due à chacune d’elles et de réserver à cet effet la suite de la
                procédure,
                   Vu le document soumis à la Cour par la RDC, daté du 8 mai 2015 et
                intitulé « requête en saisine à nouveau de la Cour internationale de Jus-
                tice », tendant à ce que celle‑ci « relance la procédure par elle suspendue
                dans cette cause, aux fins de [la fixation du] montant de l’indemnité due
                par l’Ouganda à la République Démocratique du Congo, sur [la] base du
                dossier des pièces à conviction déjà communiquées à la Partie Ougandaise
                et à mettre à la disposition de la Cour »,
                   Vu l’ordonnance rendue le 8 septembre 2020, par laquelle la Cour a
                décidé, après avoir entendu les Parties conformément au paragraphe 1 de
                l’article 67 de son Règlement, qu’il serait procédé à une expertise, en vertu
                des articles 48 et 50 de son Statut, au sujet de trois des chefs de préjudice
                allégués par la RDC, à savoir, premièrement, les pertes en vies humaines
                (en particulier l’estimation globale des pertes en vies humaines au sein de
                la population civile dues au conflit armé sur le territoire de la RDC et le
                barème d’indemnisation applicable) ; deuxièmement, la perte de res-
                sources naturelles (en particulier la quantité approximative de ressources
                naturelles exploitées illégalement durant l’occupation du district de l’Ituri
                par les forces armées ougandaises, et la valeur du préjudice subi, ainsi que
                la quantité approximative et la valeur des ressources naturelles pillées et
                exploitées par les forces armées ougandaises ailleurs en RDC) ; et, troisiè-
                mement, les dommages causés aux biens (en particulier le nombre
                approximatif et le type de biens qui ont été endommagés ou détruits par
                les forces armées ougandaises),
                   Vu que, dans ladite ordonnance, la Cour a décidé que cette expertise
                serait « confiée à quatre experts indépendants qui, les Parties entendues,
                seront désignés par ordonnance de la Cour » ;
                   Considérant que, par lettres en date du 10 septembre 2020, le greffier a
                informé les Parties de la décision de la Cour et du fait que c­ elle-ci propo-
                sait quatre experts potentiels aux fins de mener l’expertise ainsi décidée, à
                savoir, par ordre alphabétique, Mme Debarati Guha-Sapir, M. Michael
                Nest, M. Geoffrey Senogles et M. Henrik Urdal, dont les curricula vitae
                ont été joints auxdites lettres ; et que les Parties ont été invitées à commu-
                niquer à la Cour toutes observations qu’elles souhaiteraient faire au sujet
                du choix des experts, le 18 septembre 2020 au plus tard ;
                   Considérant que, par une lettre en date du 17 septembre 2020, la RDC
                a indiqué ne pas avoir d’objection au sujet des quatre experts potentiels
                proposés par la Cour ;
                   Considérant que, par une lettre en date du 18 septembre 2020, l’Ouganda
                a notamment prié la Cour de proroger le délai pour ses observations sur les
                experts potentiels proposés par la Cour ; et que le président de la Cour a
                décidé de proroger ce délai jusqu’au vendredi 25 septembre 2020 ;

                                                                                            5




2 CIJ1194_Ord.indb 197                                                                           13/08/21 12:36

                                 activités armées (ordonnance 12 X 20)                    297

                   Considérant que, par une lettre en date du 25 septembre 2020, l’Ouganda
                a présenté ses observations sur les experts potentiels proposés par la Cour,
                indiquant qu’il s’opposait au choix de trois d’entre eux pour différents
                motifs, en particulier parce qu’ils avaient selon lui des vues préconçues,
                comme le reflétaient certaines des publications antérieures de deux des
                experts potentiels, et que deux d’entre eux n’étaient pas compétents en ce qui
                concerne certaines questions essentielles devant être tranchées par la Cour ;
                   Considérant qu’il revient à la Cour, aux termes du paragraphe 1 de
                l’article 67 de son Règlement, d’« indique[r] les formalités à observer »
                après avoir décidé de faire procéder à une expertise en vertu de l’article 50
                de son Statut ;
                   Considérant que, dans l’exercice du pouvoir que lui confère l’article 50
                du Statut, la Cour dispose d’une marge discrétionnaire pour désigner des
                experts chargés de l’aider à apprécier les dommages causés et la répara-
                tion due dans une affaire ;
                   Considérant que, en la présente espèce, c’est à la Cour qu’il appartient
                de déterminer les domaines de compétence respectifs qu’elle juge perti-
                nents pour mener à bien la tâche consistant à l’aider à calculer le montant
                de toute réparation due et, par extension, de s’assurer de la pertinence des
                qualifications professionnelles des personnes devant être désignées comme
                experts ;
                   Considérant que la Cour estime que l’Ouganda n’a pas démontré que
                l’une quelconque des publications antérieures des experts potentiels révé-
                lait l’existence de quelque vue préconçue concernant l’objet de l’expertise
                demandée ; considérant que, en conséquence, l’Ouganda n’a pas établi
                que l’indépendance des experts proposés devrait être remise en cause ; et
                considérant que la Cour conclut qu’aucun des experts n’a, dans ses publi-
                cations antérieures, exprimé quelque vue qui l’empêcherait d’examiner,
                avec l’indépendance et l’impartialité requises, les documents versés au
                dossier de l’affaire et d’autres informations publiquement accessibles ;
                   Considérant que, conformément au paragraphe 2 de l’article 67 du
                Règlement, le rapport d’expert sera communiqué aux Parties, lesquelles
                auront la possibilité de présenter des observations ; et considérant que les
                Parties auront la possibilité de poser des questions aux experts au cours
                de la procédure orale ;
                   Considérant que c’est à la Cour qu’il appartiendra de déterminer quel
                est le poids qu’il conviendra, le cas échéant, d’accorder aux conclusions
                des experts ;
                   Considérant qu’il y a donc lieu de procéder à la désignation des experts,
                lesquels pourront indiquer au Greffe, le cas échéant, l’assistance tech-
                nique qu’ils estimeraient nécessaire à l’accomplissement de leur mission,
                   Désigne les quatre experts suivants :
                  Mme Debarati Guha-Sapir, de nationalité belge, professeure en santé
                publique à l’Université de Louvain (Belgique), directrice du centre de

                                                                                            6




2 CIJ1194_Ord.indb 199                                                                           13/08/21 12:36

                                 activités armées (ordonnance 12 X 20)                     298

                recherche sur l’épidémiologie des désastres de Bruxelles (Belgique),
                membre de l’Académie royale de médecine de Belgique ;
                   M. Michael Nest, de nationalité australienne, conseiller en matière de
                politique environnementale dans le cadre du programme de l’Union euro-
                péenne pour l’établissement des responsabilités, la primauté du droit et la
                lutte contre la corruption au Ghana ; ancien analyste des conflits liés aux
                minéraux dans le cadre de programmes de l’agence des Etats‑Unis pour le
                développement international et de l’agence allemande de coopération
                internationale dans la région des Grands Lacs en Afrique ;
                   M. Geoffrey Senogles, de nationalité britannique, associé au cabinet
                Senogles & Co, comptables agréés, Nyon (Suisse) ;
                   M. Henrik Urdal, de nationalité norvégienne, professeur de recherche
                et directeur du Peace Research Institute Oslo (Norvège).

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le douze octobre deux mille vingt, en trois exemplaires,
                dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                mis respectivement au Gouvernement de la République démocratique du
                Congo et au Gouvernement de la République de l’Ouganda.


                                                                   Le président,
                                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                                      Le greffier,
                                                           (Signé) Philippe Gautier.




                                                                                             7




2 CIJ1194_Ord.indb 201                                                                            13/08/21 12:36

